UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7154


MARK I. BEDFORD,

                Plaintiff - Appellant,

          v.

GORDON F. ERBY, Clerk,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00280-RAJ-TEM)


Submitted:   December 28, 2015            Decided:   January 12, 2016


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark I. Bedford, Appellant Pro Se.      Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark    Ivan     Bedford     appeals     the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                            We

have     reviewed       the   record      and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.        Bedford v. Erby, No. 2:14-cr-00280-RAJ-TEM (E.D. Va.

June 30, 2015).           We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented        in   the

materials      before    this     court   and   argument     would    not   aid     the

decisional process.

                                                                            AFFIRMED




                                           2